Citation Nr: 0628392	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 through 
May 1985.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In September 2005, the veteran submitted additional evidence 
following the appeal being certified to the Board.  The Board 
has examined this evidence and finds that it is duplicative 
of evidence previously of record.  Therefore, the veteran is 
not prejudiced in the Board considering this evidence in the 
first instance.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  There is no competent evidence showing the veteran's PTSD 
was incurred in, or aggravated by, active service.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), the 
VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence the VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in September 2002 (prior to the August 2003 adverse 
determination), adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and VA outpatient records have been obtained.  The 
veteran also submitted articles from the August 1976 New York 
Times in support of his claim.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA.

Thus, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and assistance, and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans  Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).


History and Analysis

The veteran contends that his current PTSD disability is the 
result of six stressor situations that occurred during his 
active military service.  

The veteran does not claim to have served in combat.  The 
case turns rather, on whether the veteran has PTSD and 
whether there are credible stressors that occurred that can 
be linked to the diagnosis of PTSD.  The veteran has an MOS 
of combat engineer and food service noted in his service 
personnel records.  See Form DD-214.  The veteran did not 
receive a Combat Infantryman's Badge, a Purple Heart, or any 
other metal which indicates combat service.  Additionally, 
the veteran's service personnel records indicate that the 
veteran served in Korea, Germany, and was stationed at 
various bases around the United States.  In conjunction with 
his claim, the veteran has identified six non-combat 
stressors, which he asserts caused his current PTSD.  

The veteran's claimed stressors include witnessing serious 
injuries and deaths, to which he reacted with intense fear 
and horror, even though the veteran did not experience 
threats to his own life.  The veteran's reported stressor are 
as follows:  1) witnessing a friend randomly fire on and kill 
three other soldiers on base in 1976 in Korea; 2) witnessing 
another soldier be run over by an approaching vehicle in 
Germany; 3) watching helplessly while six men drown during an 
attempted rescue from an improperly plugged anti-personnel 
carrier while stationed in Germany; 4) flooding during 
monsoon season in Korea; 5) seeing the body of a friend whose 
head was crushed in an accident at Fort Devens, 
Massachusetts; and 6) seeing the body of a woman who died in 
a helicopter accident when her parachute did not open at Fort 
Dix, New Jersey.

The service medical records do not contain any complaints, 
findings, or treatment for a psychiatric disorder, to include 
PTSD.  Upon a report of mental status, dated January 1985, 
the veteran was noted to have normal levels of behavior, 
alertness, orientation, affect, thinking process, and thought 
content.  Report of medical history upon separation, dated 
January 1985, noted a normal mental capacity.  Medical 
examination upon separation, dated January 1985, noted a 
normal psychiatric state.

The post-service records demonstrate that the veteran has a 
current diagnosis of PTSD.  A December 2000 Assessment Report 
at the National Center for Posttraumatic Stress Disorder 
provides the first definitive diagnosis of PTSD, as well as a 
diagnosis of major depression.  During the assessment, the 
veteran gave a history of six different stressors that 
allegedly occurred during his military service.  Accordingly, 
the examiner noted that the veteran's PTSD symptomatology is 
linked primarily with his military experience.  However, the 
examiner also noted that some of the veteran's difficulties - 
including hypervigilance, feelings of social withdrawal, 
anger, and restricted range of affect - either predated the 
military or resulted from more recent psychological 
stressors.  In addition, the veteran has submitted various 
medical opinions, from both private and VA psychiatrists, 
noting that the veteran reported the six stressor events, and 
that his current PTSD is the result of the stressors from 
military service.  See medical opinions dated September 2005, 
February 2004, September 2003, and February 2003.

The Board recognizes that the veteran currently suffers from 
PTSD.  However, while the veteran's treating psychiatrists 
express the opinion that the veteran's PTSD is the result of 
his military service, a medical opinion that is based on the 
veteran's recitation of medical and service history, and not 
his documented history, is not probative of etiology.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Furthermore, 
"[j]ust because a physician or other health professional 
accepted the appellant's description of his [military] 
experiences as credible and diagnosed the appellant as 
suffering from PTSD, does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derswinski, 2 
Vet. App. 614, 618 (1992).  

Moreover, where the veteran did not engage in combat, or the 
claimed stressor is noncombat-related, the record must 
contain service records or other credible sources that 
corroborate his testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
aff'd, 124 F.3d 228 (Fed. Cir. 1997).  Because the Board is 
not required to accept an appellant's uncorroborated account 
of his active service experiences, the veteran's claimed 
stressors must be verified by the RO.  See Swan v. Brown, 5 
Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  Unfortunately, while the above-mentioned 
psychiatric reports connect the veteran's PTSD to service, 
this determination was based on information which has not 
been corroborated despite the RO's attempts to verify it.  
See responses to requests to the U.S. Center for Unit Records 
(CURR) dated March 2005 and July 2005.  The RO has asked the 
veteran to submit specific information so that they could 
assist him in verify his asserted stressors.  The veteran did 
not provide the level of specificity necessary to be useful 
in verify his claimed stressors.  Additionally, the veteran 
submitted articles from the New York Times, dated August 
1976, in an attempt to corroborate his stressors that 
allegedly occurred in Korea in 1976.  However, these articles 
only provide a general overview rather than offer specific 
information about the claimed stressor and therefore do not 
serve to verify the stressor.  Thus, there is no evidence 
which corroborates any of the veteran's claimed stressors. 

In light of the fact that the probative evidence of record 
does not include any evidence of a verified in-service 
stressor, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


